ASSUMPSIT against an administrator for money paid to the intestate. Plea, non assumpsit. The evidence was, that the plaintiff paid the intestate, a short time before his death, a certain sum of money which the latter agreed to credit on a note he held against the plaintiff; but that the payment was not indorsed on'the note at the time it was made. There was no proof that the payment had not been subsequently credited, nor was it proved that a demand had been made on the plaintiff to pay the amount again. Held, that the evidence did not sustain the action.